Title: To John Adams from François Adriaan Van der Kemp, 16 February 1813
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and respected Sir!
Oldenbarneveld 16 Febr. 1813.

I am again favoured with your kind  letter of Jan. 23. It bears with it the usual Stamp of Serenity and health of bodÿ and mind. Maÿ both be continued as long you become not entirely dissatisfied with your abode here—and maÿ everÿ occurrence, which might distress either be long time averted!
I presume—neither I think, that I presume too much, that if you visited once Smith’s valleÿ—you would not Shrink at a Short visit to mÿ humble cottage—but this is an idle hope—and the prospect not much brighter—that I Shall See mount Wollaston—although the impediment is only a triffle—trash—what the needÿ Philosopher Says to despise, and the opulent one can not part with.
You possess il consolato del mare—I did See So in mine  tho It does not appear from whom I obtained the communication—but you have it with a Dutch Translation. Praÿ mention—by whom? if that does not appear, when and where and bÿ whom was it published.
With regard to Divinity you have choosen the good part—the remainder, which you left, is pretty generally a curse—to use a home Spun phrase—it never did Sit well on mÿ Stomach—and yet, it is worth Something to—Sta bene cum Domino Priore—as he maÿ hurt, when he does not good.
Our creed would not be greatlÿ at variance—and you would have been admitted—in Leyden—if it had been desired—a Church member we had no Shackles whatever—I broke the last cobwebs—bÿ a minority of three against twenty odds—Say 24 or 25—leaded bÿ mÿ Collegue. It was a truely popular or Clerical Assemblÿ—and not the first, nor the last, where few daring individuals dictate—In that State the Church continued till mÿ resignation—and then—upon the Same plan of Christian Liberty a call was given to mÿ Successor—So it was mÿ fate to oppose domineering powers in church as well as in State—and—I yet feel Some pride—that all mÿ labour was not in vain.
If I recollect well—I mentioned the original and rare edition of Erastus Theses in Latin—It is 390 in 4o. you would peruse it with pleasure—I never did See the French edition in 8—Erastus however does not reject entirelÿ the excommunication, altho the Clergÿ will generally assert, he did—because he undermined their power—he abhorred an imperium in Imperio: and at this, maÿ it please the Reverend Fathers, was aimed alwaÿs by anÿ clergÿ, who could persuade the Rulers of a nation, that it was wholesome for the public weal, if it condescended to take graciously a part of the public burden upon their Sacred Shoulders. I Should yet prefer to live and end mÿ days under Sultan Achmet as under anÿ Holiness—white—black—or purpled.
As we can not converse together—I indulge mÿ Self—in writing—I only regret, that I can not alwaÿs give it that Seasoning—which should render it palatable to your taste—not accustomed to a coarse fare—but your kindness will Sprinkle Some Salt on it—and take mÿ good Will in account, and So it may do
I finished the review of mÿ Discussions on J. and Bs theories—and Send them to Utica—to be convey’d to Young Eliot—Cambridge—If theÿ are condemned—I Shall—before theÿ are returned—procure you another view of it—They are now extended to about 300 pag. in 4o. and contain manÿ interesting additions—at least—I consider them So—and flatter myself—that you would bestow upon them a higher degree of approbation than ÿou did in their infant State.
Touching the Subject of calorique—I recollected a Something Similar observation in Cicero—I took him up—and was Suprised—to find So much appearance that he borrowed from the modern School of Chymists—or that he was artfully interpolated. Look at him de natura Deorum Lib. ii cap. IX & 10. 23-27.
And—as you might not have an Manilius—I Shall Shew with a few lines, that, if he had known the Subject, he could not have expressed himself better.
Sunt autem cunctis permisti partibus ignes.
Qui gravidat habitant fabricantes fulmina nubes;
et penetrant terras, Ætnamque minantur Olympo;
“et calidas reddunt ipsis in fontibus undas;
ac silice in dura, viridique in cortice sedem”
inveniunt, cum Sylva Sibi collisa crematur:
Ignibus usque adeo natura est omnis abundans.”
Lib. i vs. 850-6.
Well saye the old king—there is nothing new under the Sun—Cloath Cicero’s in a modern Chemical Phraseologÿ—interlanded with technical terms—and manÿ of our witnesses in court would Swear it was of Black or Lavoisier—
Do you Suppose—that I forget the Fatherly Correction of the Frends intended—no doubt—to Save the Soul of a wordling? I lost ink and paper—and what is more—time—by mÿ application to the Hon. T. Paÿne—what did become of that learned Spanish Ambassadour at the Russian court—after the war? His departure must have been a loss for your Son—as Similar talents are not often in the circuit of courts.
Recommending me to your kindness—to your frendship—I remain / your devoted and obliged frend
Fr. Adr. van der kemp